DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the phrase “in such a way” which makes it unclear to the examiner how the component is used or connected structurally to another component.  The examiner suggest amending the claims to provide clarity by deleting the phrase.  For the purposes of advancing prosecution, the examiner has construed the claims as best understood, meaning anything structurally capable of performing the function meets the claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn US 4,397,245.

    PNG
    media_image1.png
    352
    490
    media_image1.png
    Greyscale

Washburn discloses a stand (10), comprising: a top portion (22,32); a base portion (12); at least one adjustable segment (34, 35 and 51) interconnecting said portions along a first end; one or more pivotable attachment points (20 and 21) pivotably connecting said portions along a second end; and each adjustable segment linearly movable between a retracted condition and an extended condition (col. 3, lines 28-42 and col. 3, lines 50-58), whereby moving each adjustable segment alters an angle of incidence between said portions (dashed lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn US 4,397,245 in view of Testaverde US 2012/0187258.
As for claims 2 and 7, Washburn discloses all the limitations as recited in the rejection above, but does not specify wherein the stand is a motorcycle stand.  However, Washburn teaches wherein the stand is capable of holding a workpiece, thus the stand is capable of being used for the intended use of holding a motorcycle or any various workpiece.  Furthermore, Washburn does not specify wherein the stand comprises the base portion having one or more magnetic portions.  The prior art of Testaverde teaches wherein a workstand frame (100) can have “a work surface with tool storage panels and magnets may be attached to the frame in order to provide additional functionality.  Those skilled in the art will readily recognize, in accordance with the teachings of the present invention, that various different tools and storage units may be attached to the frame in alternate embodiments such as, but not limited to, nail and screw buckets, hose and cord holders, magnetic plates for holding metallic objects…” (¶0028).  It thus would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stand of Washburn to include magnetic portions/panels as taught by Testaverde in order to provide additional functionality and storage.
As for claim 8, the modified Washburn teaches a stand capable of supporting a motorbike for maintenance, comprising: providing the motorbike stand of claim 7 (see rejections above), placing the motorbike on the top portion (32, workpiece support capable of holding a motorcycle); adjusting each adjustable segment in such a way that the motorbike is level relative to a supporting surface (adjusting and/or tilting the workpiece to accommodate for positioning the workpiece in a convenient manner for multiple work operations, Washburn, col. 1, lines 11-19); and removably storing hardware above the supporting surface by magnetically attaching said hardware to the one or more magnetic portions (Testaverde, ¶0028).
As for claim 9, the modified Washburn teaches a stand capable of being a motorbike stand, comprising: a base portion (12); a top portion (22, 32) connected to the base portion via (20 and 21, 24 and 25); and the base portion having one or more magnetic portions (Testaverde, ¶0028).
As for claim 10, the modified Washburn teaches wherein the top portion is connected to the base portion in such a way that an angle of incident defined by the base portion and the top portion is adjustable.  The base portion (12) and top portion (22, 32) are pivotally connected at (20 and 21) and the piston cylinders (34 and 35) and leg braces (51) allow for the top portion and base portion define an angle of incident when the piston cylinders and leg braces are retracted and extended (col. 3, lines 28-42 and col. 3, lines 50-58).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn US 4,397,245 in view of Silvon US 8,826,504.
As for claim 3, Washburn discloses adjustable segments but does not specify wherein the adjustable segments have a coupler with threads, a threaded shaft, a reverse threaded shaft, wherein rotation of the coupler causes the threaded shaft and reverse threaded shaft to rotate in opposite direction; the top portion have two vertices for engagement with two adjustable segments and the adjustable segments having a locking unit for locking the engagement between the threaded shaft and coupler.

    PNG
    media_image2.png
    639
    463
    media_image2.png
    Greyscale

However, the use of threaded shafts being rotated by a coupler to rotate in opposite directions towards and away from one another is well known in the actuator art 
As for claim 4, the modified Washburn teaches wherein the top portion (22) having at least two vertices (36 and 41 and/or 52) along the first end; and the at least one adjustable segment being two adjustable segments (34, 35, 51, substituted with the ratchet mechanism of Silvon), each adjustable segment engaging one of the two vertices in such a way that the two vertices can be at different elevations relative to each other in relationship to the base portion (manual adjustment via ratchet mechanism as taught by Silvon).
As for claim 5, the modified Washburn teaches wherein each adjustable segment having a locking unit (ratchet mechanism) enabling a locked engagement between the threaded shaft and the coupler.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn US 4,397,245 in view of Silvon US 8,826,504 as applied to claim 5 above, and further in view of Testaverde US 2012/0187258.
The modified Washburn does not specify wherein the stand comprises the base portion having one or more magnetic portions.  The prior art of Testaverde teaches wherein a workstand frame (100) can have “a work surface with tool storage panels and magnets may be attached to the frame in order to provide additional functionality.  Those skilled in the art will readily recognize, in accordance with the teachings of the present invention, that various different tools and storage units may be attached to the frame in alternate embodiments such as, but not limited to, nail and screw buckets, hose and cord holders, magnetic plates for holding metallic objects…” (¶0028).  It thus would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stand of Washburn to include magnetic portions/panels as taught by Testaverde in order to provide additional functionality and storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723